 OCCIDENTAL CHEMICAL CORPOccidental Chemical CorporationandJohn MasicNiagara Hooker Employees'UnionandJohn Masic.Cases 3-CA-13334 and 3-CB-4934May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 27, 1987, Administrative LawJudge Thomas E. Bracken issued the attached deci-sion.The Respondents' filed exceptions and sup-porting briefs, and the General Counsel filed areply brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 2 andconclusions only to the extent consistent with thisDecision and Order.3The judge found that by filing grievances onbehalf of Helminiak, Baird, Moore, and Kirsch anddemanding their recall, and by refusing to processgrievances on behalf of J. Masic, L. Masic, Barnar-done, and House, Respondent Union breached itsduty of fair representation and violated Section8(b)(1)(A) and (2) of the Act. We agree. We findcompelling the evidence revealing the Union's ani-mosity towards J. Masic, L. Masic, Bernardone,and House as nonmembers of the Union who hadreceived a cash payment from the RespondentUnion and the Respondent Employer in settlementof unfair labor practice charges involving their De-cember 1984 layoff. We note in particular that, ac-cording to the credited testimony, when JohnMasic asked Union President La Macchia if theUnion would file grievances on behalf of Masicand the other nonmember employees, La Macchiasaid the Union would be "crazy" to do so andpointed out that Masic and the employees for'The Respondents requested oral argument The requests are denied asthe record, exceptions, and briefs adequately present the issues and thepositions of the parties2 The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutionsunlessthe clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings9 Interestshall be computed in the manner prescribed inNew Horizonsfor the Retarded,283 NLRB 1173 (1987), interest on and after January 1,1987, shall be computed at the "short-term Federal rate" for the under-payment of taxes as set out in the 1986 amendment to 26 U S C § 6621Intereston amounts accrued prior to January 1, 1987 (the effective dateof the 1986 amendment to 26 U S C § 6621), shall be computed in ac-cordance withFlorida Steel Corp,231 NLRB 651 (1977)623whom he spoke were "not members in good stand-ing," had "never paid any Union dues," and "as amatter of fact," had "taken money from theUnion." La Macchia was an authoritative spokes-man for the Union on its reasons for not pressingthese employees' grievances; he did not testify atthe hearing; and, contrary to our dissenting col-league, we are unwilling, in the face of such directevidence of motive, to infer that the Union wasacting fairly and without hostility in its choice ofwho should be the beneficiary of the Union's griev-ance processing.The judge also found that by yielding to thepressure of the grievances filed by the Union andrecallingHelminiak, Baird, Moore, and Kirsch in-steadof J.Masic,L.Masic,Bernardone, andHouse,RespondentEmployer violated Section8(a)(3) and (1) of the Act. We disagree.In July 1985, the Respondent Employer had oneposition open at its plant. Because five employeesheld the highest seniority date on the recall list, itconducted a lottery for the one available position.The resulting order of recall for these five lotteryparticipantswasGillespie,Helminiak,Baird,Moore, and Gruarin. On July 29, 1985, the Re-spondent Employer recalled Gillespie who was laidoff again at a later date.In January and February 1986, the Respondentsdiscussed the situation of the four lottery losers-Helminiak, Baird, Moore, and Gruarin. These em-ployees had not worked since January 1984. TheRespondent Employer took the position that theirrecall rights had expired pursuant to article 3, sec-tion 3, of the contract, which stated: "An employeewill lose his seniority if he has performed no activework at the plant for two years." The RespondentUnion, however, maintained that employees withthe same seniority dates should have the samerecall rights and cited article 3, section 6, of thecontract, which stated:Preferred consideration will be given to se-niority in case of reduction in force from ashop or department and subsequent re-employ-ment provided ability and other qualificationsare relatively equal.Employees laid off from the plant due to areduction in force will retain their original po-sition on the re-employment list regardless ofdate of layoff.The Respondent Union's position was that Gilles-pie's recall rights, unexpired because he won theJuly 1985 lottery and was recalled, should becommon to the four lottery losers because all fiveemployees had the same seniority date.294 NLRB No. 46 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn June 2, 1986, the Respondent Employeragain recalled Gillespie as the employee with thehighest seniority on the recall list, and advised theRespondent Union and J. Masic, L. Masic, Bernar-done, and House that these four employees werenext in line for recall. On June 26 and July 1, 1986,theUnion filed grievances on behalf of the July1985 lotterylosers claimingthat they should havethe same recall rights as Gillespie.Shortly after July 1, 1986, the Respondent Uniondiscovered that Gruarin, the fifth placed lotteryparticipant, had greater seniority than the other lot-tery participants, and should have been recalled inJuly 1985 and June 1986 instead of Gillespie.Having been apprised of this mistake with the July1985 lottery, the Respondent Employer then dis-covered that Kirsch, who had thesamesenioritydate as the lottery participants, had been over-looked and had not been included in the July 1985lottery.On July 3, 1986, the Respondent Employer re-called all those connected with the flawed 1985 lot-tery-Helminiak,Baird,Moore,Gruarin,andKirsch. Four days later, John Masic, one of thefour employees who had been advised they werenext in line for recall after Gillespie, called the Re-spondent, Employer's personnel office and learnedabout the recall of the lottery participants andKirsch. In succeeding days, inquiries to the Unionconcerning why the Union had grieved on behalfof the lottery participants to the detriment of thesefour employees elicited the statements that demon-strated the Respondent Union's animus against theemployees because of their lack of union member-ship and their having "taken money" from theUnion in an earlier unfair labor practice settlement.In finding that the Respondent Employer's recallof the lottery participants violated Section 8(a)(3)and (1) of the Act, the judge cited the RespondentEmployer's precipitous changein itsposition thatthe recall rights of the lottery participants had ex-pired because they had not worked for 2 years, itscontinued adherence to this position in all other re-spects; its failure to submit the issue to arbitration,and the lack of equity, fairness, and logic in itsrecall of the lottery participants as a solution to thefaulty July 1985 lottery. The judge inferred the Re-spondentEmployer's discriminatory intent fromthe natural and foreseeable consequences of the Re-spondentUnion's conduct,which showed theUnion's power to make the Employer reverse itsposition.The judge misstated the applicable test for Re-spondent Employer's misconduct.We must deter-mine whether the Respondent Employer had rea-sonable grounds for believing that the RespondentUnion's request to recall the lottery participants in-stead of J. Masic, L. Masic, Bernardone, and Housewas unlawful.4The evidence shows that the Respondent Em-ployer had valid reasons for changing its positionand recalling the lottery participants. As recountedabove, shortly after the Respondent Union filed thegrievances on June 26 and July 1, 1986, on behalfof the lottery losers, it was discovered thatGruarin, the fifth-place lottery participant, hadgreater seniority than the other lottery participantsand should have been recalled in July 1985 andJune 1986 instead of Gillespie. It was also discov-ered that Kirsch, who had the same seniority dateas the July 1985 lottery participants, had beenoverlooked and had not been included in the lot-tery.This belated discovery of serious flaws in theconduct of the July 1985 lottery triggered exten-sive discussion about how to rectify the mistakesbetween the Respondent Employer's supervisors oflabor relations,Dennis O'Neal, and his superior,Employee Relations Manager Mary Roberts. AsO'Neal testified, he and Roberts decided that "theright thing to do to set this whole mistake or messstraightwas to recall these five people," and that"but for the error in regard to Gruarin andKirsch," the lottery participants would never havebeen recalled.5Moreover, unlike the judge, we do not find theRespondent Union's contractual argument so weakas to indicate wrongful collusion between the Re-spondents.When Gillespie was recalled on June 2,1986, the recall rights of the lottery losers were un-certain. The Respondent Employer maintained thattheir recall rights had expired because they had notworked for more than 2 years. The RespondentUnion maintained that they should have the samerecall rights as Gillespie because they all had thesame seniority date. The situation was novel. Thecombination of the July 1985 lottery and the pas-sage of time seemed to have imposed inequitableresults on employees with the same seniority date.In June 1986 Gillespie was working while Helmin-iak,Baird,Moore, and Gruarin might be withoutchance of recall. In the circumstances, we cannotfindthattheRespondentUnion'scontractualclaimswould have apprised the Respondent Em-ployer of the Respondent Union's unlawful pur-pose. Rather, both Respondents relied on different4 SeeValleyCabinet & Mfg,253 NLRB 98, 99 (1980),AlliedMainte-nance Co,196 NLRB 566, 571 (1972)5We do not rely on the judge'sassessmentthat the Respondent Em-ployer's solution for the faulty July 1985 lottery lacked "equity, fairnessor logic" in some respectsWhat the judge may or may not believe to beprudent and equitable does not ultimately determine the Respondent Em-ployer's liability under Sec 8(a)(3) and (1) of the Act OCCIDENTAL CHEMICAL CORPsectionsof the contract to arrive at contrary posi-tions on a novel issue.Finally, the evidence does not show that the Re-spondent Employer was aware of the RespondentUnion's animosity towards J. Masic, L. Masic, Ber-nardone, and House stemming from their earlierunfair labor practice charges and the 1985 settle-ment.The Respondent Employer wasunaware thatthe Respondent Union President La Macchia hadsaid that these four employees should take theirproblems to the Labor Board, as they had donebefore, and that they not only were not membersof the Respondent Union but, they had takenmoney from it. And there is no evidence that theRespondent Employer expressed similar hostilitytowards J.Masic,L.Masic,Bernardone, andHouse because of the Respondent's proportionalshare of the costs incurred in the 1985 settlement oftheir earlier unfair labor practice charges.Accordingly, the Respondent Employer had noreasonable grounds for believing that the Respond-ent Union's request to recall the lottery participantsinstead of J.Masic,L.Masic, Bernardone, andHouse was unlawful. Therefore, the RespondentEmployer did not acquiesce in the RespondentUnion's unlawful conduct by recalling the lotteryparticipants.Rather,we find the Respondent Em-ployer recalled the lottery participants as its solu-tion for the faulty July 1985 lottery.We shall dismiss the 8(a)(3) and (1) allegation ofthe complaint.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Niagara Hooker Employees' Union, Ni-agara Falls, New, York, its officers, agents, and rep-resentatives, shall take the action set forth in theOrder as modified.1.Insert the following as section A, paragraph2(a)."(a)Make John Masic, Louis Masic, Mario Bar-nardone, and Derek House whole for wages notpaid to them as a result of the conduct set forthherein, and in the manner provided for in theremedy section of this Decision."2.Delete section B.3.Substitute the attached Notice to Members forthat in the judge's decision and delete the Notice toEmployees.IT IS FURTHER ORDERED that the complaint inCase 3-CA-13334 is dismissed.MEMBER CRACRAFT,dissenting.Contrary to mycolleagues,Iwould reverse thejudge and find that the Union did not breach its625duty of fair representation by filing grievances onbehalf of Helminiak, Baird, Moore, and Kirsch anddemanding their recall, and by refusing to processgrievances on behalf of housekeeping employees J.Masic, L. Masic, Bernardone, and House. The dutyof fair representation requires that a grievance filedby a bargaining unit member, whether unionmember or nonmember, not be processed by theunion in an arbitrary, discriminatory, perfunctory,orbad-faithmanner.AmericanPostalWorkers(Postal Service),277 NLRB 541 fn. 1 (1985) (citingVaca v. Sipes,386 U.S. 171 (1967)). In this casethere is evidence that the Union harbored animusagainst the housekeeping employees based on theirnonmember status prior to October 1984, and theirreceipt of backpay in settlement of prior unfairlabor practice charges concerning their December1984 discharges. Despite thisanimus,.Iwould notfind that the Union acted discriminatorily in refus-ing to process grievances on behalf of the house-keeping employees in June 1986. Rather, under thecircumstances of this case, the Union's conductwith regard to the processing of grievances wasreasonable and was based on objective consider-ations.In January and February 1986 the Employer dis-cussed with the Union its position that under arti-cle 3, section 3 of the parties' collective-bargainingagreement, the recall rights of the employees whohad lost the July 1985 lottery expired as of January24, 1986. Significantly, in June 1986, when the Em-ployer informed the Union of its intent to recall thehousekeeping employees from layoff, the Union ini-tially took the position that the Employer shouldrecall all employees on the recall list-i.e., the em-ployees who lost the lottery and the housekeepingemployees.have enough job vacancies to do so, however, theUnion elected to file grievances on behalf of theemployeeswho had been associated with theflawed lottery in order to further its position, firstexpressed in 1985, that their recall rights should berenewed each time that Gillespie, the employeewho had won the lottery, was recalled. Thus, theUnion contended that those employees with thesame seniority date as Gillespie should not sufferthe loss of their recall rights sooner than Gillespiemerely by virtue of their misfortune in having lostthe lottery.Contrary to the judge, and notwith-standing the absence of a document specificallytitled a "reemployment list," I do not find that arti-cle 3, section 6 of the contract is "too' slim a reedto be relied on by the Union" in support of its posi-tion.Rather, faced with a conflict between the as-sertion in article 3, section 6 that employees laid off 626DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdue to a reduction in force would retain their origi-nal position on the reemployment list and the 2-year limitation on reinstatement rights in article 3,section 3, the Union exercised a reasonable choiceand presented a legitimate interpretation of thecontract. SeeUpstateCoca Cola,283NLRB 532,535-536 (1987).Moreover, in addition to its concern that lotteryparticipantswith the same seniority dates wouldlose their recall rights, the Union's position withrespect to the processing of grievances was alsobased on what it termed "a broader seniorityissue." In this regard, the Union was convincedthat if it did not process grievances on behalf ofthe lottery participants, then those employees-each having a seniority date of June 8, 1982-would lose their recall rights to the housekeepingemployees with seniority' dates of October 1, 1984.This unusual situation whereby the more senioremployees were laid off prior to the less seniorhousekeeping employees-and therefore were in aposition to lose their recall rights sooner-was dueto the fact that the housekeeping employees werenot part of the unit when the layoffs originally oc-curred, and were assigned common seniority andlayoff dates pursuant to the terms of a settlementagreement. Under the circumstances, I do not thinkthat the Union violated its duty of fair representa-tion by processing grievances on behalf of the lot-tery participants and by refusing to assert an incon-sistent position on behalf of the housekeeping em-ployees.Having found that the Union did not violate Sec-tion 8(b)(1)(A) and (2) of the Act by processinggrievances in an unlawful manner, I would there-fore find that the Employer did not violate Section8(a)(3) by yielding to the pressure of the grievancesfiled.Accordingly, I would dismiss the complaint.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to adequately handle andprocess the grievances of John Masic, Louis Masic,Mario Bernardone, and Derek House in a fair andimpartial manner.WE WILL NOT cause Occidental Petroleum Com-pany to discriminate against John Masic, LouisMasic,Mario Bernardone, and Derek House bypressuringOccidentalChemicalCorporation torecallmembers of the Union in preference to JohnMasic, Louis Masic, Mario Bernardone, and DerekHouse.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL make John Masic, Louis Masic, MarioBernardone, and Derek House whole for wages notpaid to them as a result of the discriminationagainst them, plus interest.WE WILL advance the seniority dates of JohnMasic, Louis Masic, Mario Bernardone, and DerekHouse ahead of the seniority dates of David BairdandRichardMoore on any pertinent unionrecords.NIAGARA HOOKER EMPLOYEES' UNIONMark G. Pearce,Esq, for the General CounselPatrick J. Berrigan, Esq.,of Niagara Falls, New York, forthe Respondent Company.John R. LoGalbo, Esq. (Lipsitz, Green, Fahrinqer, Roll,Schuller & James),of Buffalo, New York, for the Re-spondent Union.DECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge.This case was tried at Buffalo, New York, on 22 and 23October and 24 and 25 November ' 1986. The originalcharge in Case 3-CA-13334 was filed by John Masic on14 July 1986, and amended 19 August 1986. The originalcharge in Case 3-CB-4934 was filed by John Masic on14 July 1986 and amended 19 August 1986.1 Answerswere duly filed by Respondent Company OccidentalChemical Corporation (Occidental, Respondent Compa-ny, or Company) and Niagara Hooker Employees' Union(Respondent Union or Union). The primary issue in Case3-CB-4934 is whether the Respondent Union violatedSection 8(b)(1) and (2) of the National Labor RelationsAct by refusing to process grievances on behalf 'of JohnMasic,LouisMasic,Mario Bernardone, and DerekHouse concerning their layoffs and failure to recall bytheir employer, Respondent Company. The primary issueinCase 3-CA-13334 is whether the Respondent Compa-ny violated Section 8(a)(1) and (3) of the Act by recall-ing five employees from layoff in response to grievancesfiled by Respondent Union, instead of recalling employ-ees John Masic, Louis Masic, Mario Bernardone, andDerek House.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the RespondentCompany, and Respondent Union, I make the following2'All dates are in 1986 unless otherwise stated2By letter dated 5 January 1987, Respondent Company requested thatthe AdviceMemoranda inLo DalInc and Teamsters Local 328,Cases30-CA-9263 and 30-CB-2527,22 August 1986, 123 LRRM 1358, be in-Continued OCCIDENTAL CHEMICAL CORP.627FINDINGS OF FACT1.JURISDICTIONThe Company, a corporation with an office and placeof business in Niagara Falls, New York, is engaged in themanufacture and nonretail sale and distribution of chemi-cals and related products. During the past 12 months itpurchased and received at this facility products, goodsand materials valued in excess of $50,000 directly frompoints outside the State of New York. The Companyadmits, and I find, that the Companyisanemployer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.It.THE LABOR ORGANIZATIONin the housekeeping department were paid at rates sub-stantially below the scale paid to union members forother plant jobs.As can be expected,several clauses of the collective-bargaining agreement(G C. Exh2) are of vital impor-tance to the resolution of this case.These sections are setforthas follows:ArticleIII SenioritySection 3:(a)An employee will lose his seniority if(3)He has performed no active work at the plantfor two (2) yearsunlessdue to continuous Work-man's Compensation disability.Niagara Hooker Employees'Union is a labor organiza-tion within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Facts3The Respondent Union is, and has been since 1956, theexclusive representative for the purpose of collective bar-gaining of the production and maintenance employees ofthe Respondent Company, employees at the Company'splant in Niagara Falls. These employees are currentlycovered by a collective-bargaining agreement betweentheRespondent Union and the Respondent Companywhich was entered into 1 October 1984, and is to termi-nate on 30 September 1987. The chief officers of theUnion were Anthony La Macchia, president, John FioriSr., vice president; Charles L. Walker, treasurer; and Mi-chael A. Rizzo, secretary.4 These four executive officersconstituted the Union Council. They were employees ofthe Company and performed their union duties on an as-needed basis, for which they received a small annualcompensation from the Union.The Niagara Falls facility consists of a large complexof plants, employing about 600 employees who are mem-bers of the Union In 1979 or early 1980, Occidentalstartedup a pilot plant called Energy From Waste(EFW). The purpose of this pilot plant was to generateelectrical power by the burning of garbage In the earlystages of the EFW plant's operation, the work force con-sisted of its own enployees, as well as employees of out-side contractors, such as Mobil and Browning Ferris In-dustries.The Respondent Union wanted to represent allthe employees working in the EFW plant, and desiredthat outside contractors be eliminated from it so that itsmembers would have the jobs available in that pilotplant.One of the departments in the pilot plant was thehousekeeping department, among whose duties was theplacing of garbage back on the conveyor belts after ithad fallen off. The work was unskilled and the workerscorporated in its brief No opposition having been received to this re-quest, the motion is granted and it is received into the record as R EmpExh 7"The findings made herein are based on substantially uncontradictedtestimony and documentary evidence In the few instances in which wit-nesses have different versions of material eventsin issue,I resolved thosecredibilityissuesat that point in my decision4 In June 1986, Rizzo became the vice presidentSection 6. Preferred consideration will be givento seniority in case of reduction in force from ashop or department and subsequent re-employmentprovided ability and other qualifications are rela-tively equal.Employees laid off from the plant due to a reduc-tion in force will retain their original position onthe re-employment list reqardless of date of layoff.Two otherclauses contained in article III are also ofinterest:Section 8. The existing official seniority list ishereby confirmed.Section 9. The Company will revise the senioritylistmonthly and make it available at reasonabletimes in the office of the Industrial Relations Ad-ministrator for examination by authorized represent-atives of the Union.51Apprentice employeesAt some time not disclosed in the record, RespondentEmployer entered into an agreement with the Union cap-tioned "Letter of Agreement-Apprentice Employees."This agreement provided that whenever employees werehired in the housekeeping department they would becalled the new classification of apprentice employees,with duties of cleaning and sweeping. Although theirhourly rate was increased to the minimum rate set forthin the collective-bargaining agreement, $4 an hour, theywere not entitled to any of the many fringe benefits pro-vided for in the parties' basic agreement. No more than30 employees could be employed as apprentices, norcould more than 15 be scheduled to work on any onework shift. The agreement also provides thatApprentice employee will be given preferred con-sideration or full time employment for jobs withinthe Bargaining Unit, provided he/she has a goodwork record and is qualified to perform the avail-able worksThe clauses contained in sees 8 and 9 were apparently holdoversfrom some prior collective-bargaining agreement The record reveals thattherewas no official seniority list It therefore could not be revisedmonthly nor could it be made available to union officials 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAmong otheritems, the agreementalso provided that"Any full time employees will, prior to being laid off, beoffered the option to work as an Apprentice Employee-in the place of an Apprentice Employee, based upon thefull time employee's seniority." Additionally, the agree-ment also provided that "-an Apprentice Employeeshall become and remain a member in good standing ofthe Union upon the completion of six months of employ-ment." By its express terms the apprentice agreement ex-pired on 30 September 1983.On 14 September 1983, Respondent Company hiredJohn Masic (J. Masic), his father Louis Masic (L. Masic),MarioBernardone (Bernardone), andDerekHouse(House)6 to work as apprentice employees in the house-keeping department of the EFW facility.7 Two weeksafter they commenced work the apprentice employeeagreement terminated by its own term.Following the expiration of the apprentice agreement,the Union sought to obtain by negotiation substantiallyhigher wages and standardized fringe benefits for the ap-prentice employees.When the Company refused to agreewith the Union's proposal, by a letter dated 8 December1983, the Union wrote to Supervisor of Labor RelationsDavid Fabrizio and requested that apprentice employeesbe removed from the EFWplant unless a new agreementwas reached by 31 January 1984. Vice President Rizzotestified credibly that after the expiration of the appren-tice agreement the Union considered the apprentice em-ployees, includingM-M-B&H, to be "outside contrac-tors," as they were termed by Fabrizio, and not membersof the bargaining unit.B The Events of 19841The layoffsIn January 1984, plant area 3 was closed, and approxi-mately 75 members of the Union were laid off by seniori-ty, as provided in the basic agreement. As Rizzo candid-ly testified, some of the laid-off union members, includ-ing David Baird, came to the union office, inquiring as towhy they could not bump into the housekeeping jobsdue to their greater seniority. Rizzo advised them thatthis could not be done as the Union did not recognizethose jobs as being bargaining unit jobs, and these com-plaining employees then accepted their layoffs.Among the employees laid off on 24 January 1984were Frank Gruarin, Paul Gillespie, Dorothy Helminiak,David Baird, Richard Moore, and Rodney Kirsch. Allhad seniority dates superior to those of M-M-B&H.These four employees, M-M-B&H, continued to work inthe housekeeping department for the next 11 months of1984. Bernardone testified without contradiction that onseveral occasions during this period of time, he wascalled a scab by Union Steward Bill Klingensmith Hedescribed the name-calling as follows:6These four employees are sometimes referred to collectively as M-M-B&HIAn undisclosed number of employees had also been hired under thisagreement, some of whom subsequently became members of the Unionand transferred to work as demolition laborersIwould go to a lunch room where there was a lotof people there and I would walk right in and hewould look at me and then hit his leg with his armand very loudly would say, I got myself anotherscab.Bernardone also testified as to one other incident ofname-calling. This time he was running bases in a softballgamewhen he heard Klingensmithagaincall him a scab.Rizzo corroborated the fact that Klingensmith used theterm scab in one conversation with him in January 1984.Klingensmith came to the union office and asked Rizzoabout M-M-B&H, and wanted to know "what the Unionwas going to do about the four scabs as he called them "Rizzo informed the steward that they were trying tomake a living like anyone else, and they had not hadenough time to become union members.2.The labor relations departmentIn June 1984, there occurred a shakeup of the labor re-lations staff at the Niagara Falls plant. Fabrizio, who hadnegotiated for the Company with the Union about theapprentice agreement, was discharged by Wayne Hell-man, the manager of employee relations. Shortly thereaf-ter,Hellman resigned to go with another employer. Tofillthisbreach the Company transferred RichardKarcher from its Ohio plant to the Niagara Falls plant.Karcher had served as supervisor of employee relationssince 1977 at the Ohio plant and assumed the same titleat the Niagara Falls plant. To fill Hellman's position,Mary Roberts, a veteran of 12 years of general personnelwork at the Niagara Falls plant, was promoted from herposition of manager of compensation and benefits to thatof manager of employee relations.Karcher found the office records in disarray and couldnot locate others Shortly after he arrived he was unableto locate a seniority list, an essential to the performanceof his duties. He then contacted the Union Council andthey supplied him witha listhe termed a "senioritylist."8Thereafter, Karcher usedthis list inhis day-to-dayadministration of the contract until he was transferred inJanuary 1986.The then-existing collective-bargaining agreement ter-minated on 30 September 1984. Prior to this date theCompany and the Union engaged in negotiations whichresulted in a comprehensive Stipulation of Agreement ef-fective 1 October 1984 that increased wages, pensions,and affected other conditions of employment One of theprovisions agreed to in the stipulation was that effective1October 1984, an EFW housekeeper rate of $8 an hourwas to be established, and Respondent Union's memberswould be employed in those positions. Phaseout was tooccur shortly after 1 October 1984.s This list was a mini-page IBM computer printout of the employees ofthe Niagara Falls facility, and was marked for identification as G C Exh6, as it was not used for reference to specific persons or dates Two pagesof this lengthy document contained the names and miscellaneous dataabout the employees relative to this case It had two captions, the firstlinebeing "Reporting andManagement Systems" and the second"NHEU Employee Seniority Listing as of 10/07/83 " These two pageswere received into evidence as G C Exh 4, and were extensively re-ferred to during the course of the hearing OCCIDENTAL CHEMICAL CORP3.The visit to the union officeIn late November, Bernardone and L. Masic went tothe Union's office on their lunchbreak and had a conver-sationwith La Macchia, with Rizzo being present Ber-nardone asked the union president for the original agree-ment covering their housekeeping jobs, as he wanted toprove to some EFW people that M-M-B&H were notscabs as they were considered to be by union people, es-pecially the union representative 9 Bernardone describedLa Macchia's reply as follows:And Mr. LaMacchia said he understand our situa-tion, but at the same time that we should try to un-derstand people in his position. There was peopleon the layoff list and we were still working and hefelt that the people on the layoff list should becalled back and then we should be hired.Bernardone further testified without contradiction thatLa Macchia said it did not make any sense for M-M-B&H to still be working while other people were onlayoff.4.Thetermination of M-M-B&HJ.Masic testified that about 3 weeks prior to his termi-nation on 6 December 1984, he, with L. Masic, Bernar-done, and House met with Karcher in his office. He de-scribed what happened as follows--he told us that we would be going out the doorand bargaining unit employees would be taking ourjobs. At that point in time, he took out four applica-tions,went to hand them to us and told us that wewould be recalled under preferred consideration.Karcher admitted that he talked to M-M-B&H in De-cember before they were terminated, but was not sure ofthe date of the conversation. He did recall that he toldthem they were considered outside contractors and hadno right of recall. He also told them that they had beengood employees and would receive preferential treat-ment after the recall list was exhausted.When M-M-B&H interposed that Karcher might be gone from hisposition when such a time arrived, and his successor notbe aware of their status with the Company, he promisedto put a note in each of their personnel files containingsuch information By a handwritten memo dated 6 De-cember 1984, Karcher inserted in each of the four em-ployees' files a note stating that each "will be consideredfor NHEU openings subject'to recall list exhaustion" (RExh. 6).On 6 December 1984, the two Masics and Bernardonewere discharged. i ° On the same date J. Masic went tothe Buffalo NLRB Regional Office and filed unfair laborpractice charges,Cases 3-CA-12500 and 3-CB-4613,against the Company and the Union respectively. TheRegionalDirector for Region 3 issued a complaint inthese cases.s The inference is clear that Bernardone was referring to shop stewardKlmgernsmnh10 House was terminated on 18 January 1985629On 1 April 1985, the Respondents entered into a settle-ment agreement with the Board and J. Masic, wherebyM-M-B&H were placed in Respondent Employer's recalllistand given the common layoff date of 1 April 1985and a common seniority date of 1 October 1984. It wasfurther agreed to put M-M-B&H "on the recall list andafford them the same rights as other laid off bargainingunit employees." Each of the four employees received acash payment of $5500, made jointly by the Companyand the Union Respondents complied with the terms ofthe settlement agreement and Cases 3-CA-12500 and 3-CB-4613 were closed. As stipulated by all parties, com-pliance with that settlement is not an issue in the instantcaseC. The Events of 19851.The 21 February adjustment of seniority datesFrom the time that Karcher took over as supervisor oflabor relations in July 1984, he encountered continualtrouble in administering the contract because of provi-sions that provided for adjusting seniority dates due tolayoffs. In reviewing company records he discoveredthat after some employees were recalled that many ofthe adjustments had been incorrectly made, or not madeat all. This resulted in inaccurate and conflicting seniori-ty dates of various employees. In order to solve thisproblem the Company and Union negotiated a one-pageagreement on 21 February 1985 The subject matter per-tinent to this case read as follows.To alleviate inaccurate seniority dates andinaccu-rate adjustmentsresulting from layoffs of two (2)years or less, seniority dates will not be adjustedupon recall. Hires which occurred on or after Octo-ber, 1, 1978 willmaintaintheir hire date as their se-niority date with adjustmentscontinuingto be madeto all seniority datespursuantto other contractualprocedures suchas transferfrom salary to hourly asprovided in Article III.Following thesigning of this agreement,the four topunionofficialswent to theadministrationoffice of theCompany and worked with Karcher to correct the se-niority dates of thebargaining unitemployees. For aweek they examined the bucket cards" of over 500 em-ployees, and at times referred to papers in the actual per-sonnelfilesof various individual employees for moredata.2.The July 1985 lotteryIn July 1985, the Company needed to recall one em-ployee from layoff. Karcher referred to the seniority listthat he had secured from the Union in July 1984 to de-termine which employee on layoff had the highest se-niority.His examination disclosed that there were fiveemployees who had the identical seniority date of 8 June1982.The same five had all been laid off on the same''A bucket card was a summary clerical record of an employee'shiring, promotion, layoff, and other such personnel data 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDday, 24 January 1984. These employees were FrankGruarin,DorothyHelminiak,David Baird,RichardMoore, and Paul Gillespie(sometimes collectively re-ferred to as "the 1985 Lottery employees").In several prior situations when employees with thesame seniority dates were involved in a recall situation,Karcher had conducted a lottery to break the deadlock.In this instance,Karcher, as he had done in the past, no-tified the Union that he intended to conduct a lottery toestablish the priority in which each of the five employeeswould be recalled. The Union requested that no lotterybe held and, as was its practice,demanded that all fiveemployees be recalled.Karcher refused to do so as hehad only one job opening.The lottery was conducted by Karcher in the presenceof union officers.12Five slips of paper,each containingthe name of one of the five employees, were placed in abox. The first slip pulled out by Karcher was that of Gil-lespie and then,in order,Helminiak,Baird,Moore, andGruarin. Gillespie was recalled to work on 29 July 1985,and continued to work until 27 September 1985 when hewas laid off again The other four lottery participantswere not offered recalls to work at any time prior toJuly 1986.3.ThefallmonthsInmid-September 1985, Bernardone telephoned theunion office and requested to speak to the president, LaMacchia. The phone was answered by Secretary Rizzowho, in turn, handed the phone to La Macchia. Bernar-done asked the president how many names were on therecall list and what the names were Bernardone de-scribed the balance of the conversation as follows:While I was talking with Mr. LaMacchia, therewas a voice in the background and very loudly said,just tell them that there are about 40 people on therecall list, and that's what Mr. LaMacchia told meThen I asked Mr. LaMacchia to give me names onthat list and he refused.And he told me to call theLabor Board, because that's where I went before.13Rizzo testified that the Union Council was on its wayto a grievance meeting when Bernardone's call came in,and its seniority lists had been locked in the safe. Thesecretary admitted that he told La Macchia to tell Ber-nardone that there were 30 to 40 on the recall list, anumber he then felt was accurate Karcher testified thatthere were 10 to 12 employees on the recall list in No-vember 1985, and that there could not have been 30 to40 people on the recall list in September 1985.In November 1985, J. Masic heard rumors about thepossibility of an incentive retirement plan being offeredtoRespondent Company's hourly employees, with thepossible result that 10 employees would be recalled. Healso had heard that Bernardone had beentold by theUnion that there were 35 to 40 on the recall list, anumber which he considered to be "ridiculous." J Masic12 The fivedesignated employees were not present as was the past pro-cedure,since to have called them in would have delayed the process13 Bernardone's testimony was uncontradicted and I credititLa Mac-chia was present in the courtroom during the hearing butdid not testifytelephonedKarcher and introduced himself JMasicthen asked Karcher what were M-M-B&H'ssenioritynumbers on the recall list, since all four had started onthe same day. Karcher then stated that there were 11 to14 on the recall list. J. Masic further testified:Iasked him about the retirement program. Hesaid that, you know,they'reworking on it; it's inthe. works. He told me to look for another job. I'dnever be coming back to work.Q. Anythingelse saidafter that?A I believe the conversation ended right there.On cross-examination J. Masic admitted that he did nottakeKarcher'sremark personally and did not attachmuch significance to it. He also admitted that he did notlook for another jobKarcher testified that he told J. Masic there were 10to 12 names on the recall list. In addition,he discussedthe possible early retirement incentive and the matter ofadditional power being receivedby theplantwhichwould create additional jobs at the plant.Karcher alsotestified that he never told J. Masic that he had betterlook for another job because he would not be comingback to work at Occidental, nor did he make any state-ment to him that could have been so— interpreted.Karcher was 'a straightforward, convincing, frank wit-ness, and I credit his testimony over that of JMasicwho was at times evasive, inconsistent,and emotional.In late 1985,Karcher learned that he was going to betransferred to an Occidental plant in Tennessee and bepromoted to its position of manager of employee rela-tions.He was to be replaced by Dennis O'Neal who hadworked at the Niagara Falls plant for over 11 years onnonpersonnel work. To assist O'Neal in performing hisnew job, Karcher had his staff prepare a list of the em-ployees onlayoffin January 1986. It was an informalone-half page document with no caption,and was undat-ed.The names of 17 employees were listed in the pur-ported order of their seniority dates as follows:NameSen.DateLast DeptLayoffDateWojtowicz8/24/81EFWMilitaryFerlito9/8/81EFWService10/31/85Vanoni9/8/81EFW10/23/85Gruarin12/14/81CHL/CAUS1/24/84Helminiak1/4/82PLTEngineering1/24/84,Baird1/4/82PLTEngineering1/24/84Moore1/4/82PLTEngineering1/24/84`Gillespie1/4/82EFW9/29/85Kirsch1/4/82PLTEngineering1/24/84Jones12/15/78EFW8/26/83Pugh5/21/73EFW1/24/84Lira2/6/71EFW1/24/84Masic10/1/84EFW4/1/85Bernardone10/1/84EFW4/1/85House10/1/84EFW4/1/85Masic10/1/85EFW4/1/85Shank D1Yr 9 MosMAINT4/1/85(Salaried) 14 OCCIDENTAL CHEMICAL CORP631Karcher did not compare the various dates appearing onGeneral-Counsel's Exhibit 4, the October 7, 1983 seniori-ty listing,' with the dates he set forth' on this list, GeneralCounsel's Exhibit 3, compiled in' December 1985. Nordid' he adjust dates because of the lottery that had beenconducted 6 months previously. Karcher also did notknow at that time that record errors pertaining toGruarin and Kirsch had substantially affected that Julylottery.D. The Events of 19861. January through MayO'Neal- took over as supervisor of labor relations inearly January, and Karcher worked with him for severalweeks during a period of transition. Karcher then movedto Respondent Company's Tennessee plant; from whichat times he discussed various personnel matters withO'Neal by telephone.Sometime in January, prior to the 24th of the month,O'Neal had a conversation with Lac Macchia and Rizzo,inwhich the supervisor of labor relations told the unionofficers that he wished he could get some laid-off em-ployees back to work, as he was concerned that theirrights of recall were going to run out and the Companywould lose those people. The list of laid-off employees(G.C. Exh: 3) showed that the recall rights of Gruarin,Helminiak, -'Baird,Moore, and Kirsch were going toexpire on 24 January 1986, and I draw the conclusionthat these were the employees O'Neal was referring to.15In early February, O'Neal had a 'second talk with theunion officials, about which employees continued to haverecall rights.Again he contended that as of 24 January1986, the four lottery losers, Helminiak, Baird, Moore,and Gruarin, had permanently lost their right of recall.16The union officials denied that this was so, contendingthat the recall rights of these four employees had not ex-pired,J.Masic knew that his brother-in-law, Antonio Gual-tieri, had been laid off by Occidental on 24 January 1984,so he reasoned that the recall rights of those employees,who had been laid off at the same time as his brother-in-law,would also have expired on 24 January 1986. Byagreement between J. Masic and Bernardone in Febru-ary, Bernardone telephoned O'Neal. Bernardone inquired.aboutM-M-B&H's status on the recall list O'Neal toldBernardone that there were three people on the recalllistahead of them, Vanoni, Ferlito, and Gillespie. Ber--nardone specifically inquired about the recall,rights ofHelminiak, Baird,Moore, Kirsch, and Gruarm (some-times hereafter H-B-M-K&G), and O'Neal replied thattheir names were not on the recall list. O'Neal' also toldBernardone not to worry, that there would soon be three14 This document was received into evidence as G C Exh "3 Variouspencil notations had been made thereon, but are not important to thiscase15 O'Neal showed this list (G C Exh 3) to La Macchia and Rizzo inmid-January or early February He did not know if the Union had a copyor not,tis O'Neal's position was based on sec 3(a)(3) of art III that stated thatan employee will lose seniority if "He has'performed no active work atthe plant for two (2) years unless due to continuous Workman's Compen-sation disability "to five openings at the plant whether the 'Company re-ceived the cheap hydropower or not. O'Neal recalledthis conversation with Bernardone but only had a gener-al recollection of its contents. He did testify that his posi-tion as to H-B-M-K&G was that they would not haveany recall'rights, as they had not worked since their 24January 1984 layoff.During this same period, O'Neal received phone callsfrom other persons on layoff, including Ferlito,, Vanoni,and Baird. O'Neal told Baird that there was a dispute be-tween the Company and the Union about his recallrights. It was the Company's position that Baird's recallrights had expired and he would not be called back,whereas the Union's position was that his recall rightshad not expired.Bernardone made several other calls to the supervisorof labor relations in the spring to inquire about recall,but was always answered by Jean Robinson, the benefitsclerk.Bernardone - admitted that Robinson always re-sponded to his questions, and supplied him with what-ever information she had.InMay, the Company required additional employees.O'Neal determined that Ferlito, Vanoni, and Gillespiewere the employees eligible to be recalled.17 Ferlito andVanoni were notified by mail and returned to work with-out any objection by anyone. By a letter dated 2 June1986,Gillespiewas notified of his recall, and assignedthe starting work date of 9 June.In late May or early June, J. Masic received a tele-phone call from Baird who asked him if he had receiveda recall letter. JMasic informed Baird that he had notreceived one, and Baird commented that neither had he.Baird did inform J. Masic that Gillespie had been calledback.2 June through SeptemberIn early June, Bernardone and L Masic each calledthe personnel office and were advised that M-M-B&Hwere next on the recall list and could expect an earlyreturn to work.18AfterGillespiewas recalled, the Company actuallyneeded five or six more employees to fill open jobs. Be-causeHelminiak, Baird,Moore, and Gruarin had notworked for more than 2 years, O'Neal, as was his long-stated position to the Union, regarded their recall rightsto have expired. O'Neal then advised the Union that thenext people to be recalled for the housekeeping openingswould be M-M-B&H. However, O'Neal did not precipi-tantly recall these four employees as he knew that theUnion interpreted the contract differently than he did.Thereafter, O'Neal and the Union Council had a seriesof discussions on the subject. The Union contended thatthe employees who placed second, third, fourth, and fifthin the 1985 lottery 19 retained the.same recall rights thatFerlito and Vanoni had top seniority on the layoff list, other thanone employee in military service Gillespie's recall was premised on hishaving worked after winning the lottery, until 29 September 198518 The record does not disclose who was talked to in the personneloffice, but the inference is clear that it was Robinson1s Helminiak, Baird, Moore, and Gruarin 632DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDGillespie had,since they all had the same seniority date.Therefore,they argued,when Gillespie was laid off inSeptember 1985, and hisright of recall was thereby ex-tended for 2 years, so also shouldthe recall rights of theemployees who had participatedin the lottery won byGillespie.Rizzo summedup theunion position as fol-lows:We felt that the lottery shouldn'tput a person outof a job.Anything that happened-Gillespiewasthe winner so he got the work,so we felt that theother people,that the losers of the lottery shouldget their recall rights renewed with Mr. Gillespie's.As the contractual basis for the Union's position, Rizzorelied on and pointed to the second paragraph of section6, article III of the bargaining agreement:Employees laid off from the plant due to the reduc-tion in force will retain their original position onthe reemployment list regardless of dateof lay off.When O'Neal rejected their position,the union offi-cialsurged him to call Karcher,believingthat theformer supervisor would support their interpretation.O'Neal calledKarcher and discussed the problem.Karcher agreed with O'Neal's interpretation that thefour remaining lottery employees H-B-M & G had losttheir recall rights because of their continuous layoff ofmore than 2 years.On 26June, the Union filed a written grievance withthe Company on behalf of Moore,and on 1 July filedsimilargrievances for Baird and Helminiak.GeneralCounsel'sExhibits 8A, B, and C. All three grievancesread substantially as follows:Nature of GrievanceIRichard Moore feelthatmy recall rights in theSeniority Clauseof the Contracthave been violat-ed.PaulGillespie and I wereboth laid off fromwork due to a reductionin force. As of today PaulGillespie has been recalledtwice.I feel that I de-serve the same consideration and opportunities thatPaul Gillespie was given.Rizzo thereafter telephonedGruarin athis home toadvise himthat the Unionwas going to file a grievanceon hisbehalf.Gruarin protestedas to Gillespie's havingbeencalled back before him,assertingthat he had moreseniority thanGillespie.Rizzo thenwent to O'Neal'soffice and a check of Gruarin'spersonnelfile showedthis to be true,as his seniority date was December 12,1981, versus Gillespie's January 4, 1982 date.Thus theUnion andthe Company discovered for thefirst timethat at the time of the holdingof the 1985 lottery,Gruarin had seniorityover the otherfour participants.Therefore,he should have been recalled instead of Gil-lespieon 29 July 1985,and no lottery should have beenheld.Had this been done,Gruarin wouldhave extendedhis recall rights by working,and would have been re-called again on 2 June 1986 instead of Gillespie.20O'Neal further discovered that another error had beenmade in that same July 1985 lottery,this one involvingRodney Kirsch.In determining who was eligible for thatlottery,Karcher had referred to the October 7, 1983 se-niority listing(G.C. Exh.4) which had been supplied tohim by the Union in 1984,as set forth in section III,B,2,above.This list showed Kirsch's seniority date to be 22June 1983,whereas his bucket card showed the correctdate to be 8 June 1982,the same date as that of the lot-tery participants,exceptingGruarin.Kirsch obviouslyhad as much right to be in the lottery as the other par-ticipants,but his name had not been included.2 tIn late June and the first few days of July, O'Nealthought over the problem before him and arrived at aconclusion.His solution was as follows:Gruarin wouldbe recalled immediately if he wanted to come back towork,because he had been denied recall by the holdingof the lottery in July 1985;Gillespie must be kept work-ing because he had just quit a job to come back to workatOccidental,and it would be unfair to take away hisrecall rights;Kirsch had been incorrectly excluded fromthe lottery,and had he participated he might have wonover Gillespie.Since he had been wronged,O'Neal de-termined to treat him the same as Gillespie and bringhim back.As to Baird,Moore,and Helminiak, O'Nealfelt it was wrong for him to take their jobs away becausethey had been in a lottery that had been run incorrectly.He thus determined to also recall these three employees.O'Neal presented his solution to his supervisors, Roberts,manager of employee relations,and Richard Tremble, di-rector of employee relations. Both executives agreedwith hisposition.Having_arrived at this solution of the thorny problem,by letters dated 3 July 1986,O'Neal notifiedMoore,Baird,Helminiak, and Kirsch that they were being re-called to work and that their starting dates would be 21July, following their physical examination by the compa-ny doctor.On 7 July,J.Masic telephoned the labor relations de-partment and talked to Robinson,who informed him thatfive employees were being called back, and that M-M-B&H would be next on the list for recall. Bernardonealso talked to Robinson,and she gave him the names ofthe five employees who had been called back.Itwas ad-mitted that Robinson was courteous, answered questionsand provided information that was truthful and accurateat all times.80 A grievance was filed by the Union in behalf of Gruarin on 7 July1986. This grievance read differently from that of Moore,Helminiak, andBaird, as follows.Nature of GrievanceA management error in adjusting seniority dates resulted in FrankGruarin being by-passed on recall fromlay-off. The N.H E.U. feelsFrank should be compensated all back wages plus all benefits hewould have received if he was recalled properlyAt the time of the instant hearing this grievance was still in arbitration' i No written grievancewas filed for Kirsch,but the Company andthe Union agreed that he was to be treated as if one had been filed on hisbehalf. OCCIDENTAL CHEMICAL CORP.633On 8 July,Bernardone called the union office andspoke to its treasurer,CharlesWalker.Bernardone testi-fied that he asked Walker why M-M-B&H were notcalledback to workinsteadofHelminiak,Gruarin,Kirsch,Moore,and Baird,and that Walker said... well, we feelobligatedto bringthose peoplebeforeyou guys under thepreferredconsiderationand he says at this time we don'thave a job for youguys.Thereisno opening.He saysthe only waythat you're going to *get called back, if we get thathydropower.Walker didnot explain what he meantby preferred con-sideration and Bernardone did not ask for an explanation,asWalker's tone of voicewas "very loud,"and hethought that the treasurerwas "veryimperative againsthim."According to Walkerwhen Bernardone asked himwhy H-B-M-K&G were being recalled prior to M-M-B&H, he explainedthe Union's position as follows:We said we had a position that because of con-tract language,Section 6,Paragraph2, that theyhad recall rights because of seniority.Well, hesaid don't you alsohavea clause, some-thingto.do with the 2-yearjob right, but Isaid, youknow,truethere's a clausethere about the 2-yearjob right but the otherones were more applicableand more just in our eyes to go with paragragh 2,Section 6.Walkercandidly admittedthat heraised his voice duringthe conversation saying hehad to,because Bernardonewould not give him a chance to answer,as he kept"firing questions,"without givingWalker achance to re-spond.Walker denied that hetold Bernardone that H-B-M-K&G were beingcalled backunder preferred consid-eration.Walkerwas a blunt,straight fromthe shoulder,impressive witness and I credit his testimony regardingthis conversation.On 9 July,Bernardoneand L.Masicmet with J.Masic at his house,and discussed the statusof the recallsituation.Itwas decided that J. Masicwould call theUnion to find out howH-B-M-K&G were called backbeforeM-M-B&H. Based on their suspicionthat theUnion andthe Companywere scheming to deny themtheir recallrights, itwasalso decided that Bernardonewould listen in on the conversationby the useof an ex-tension line.J.Masicreached LaMacchia on the phone,and the president asked whathe could do for him. J.Masic then told him he had heardthat fivepeople hadbeen recalledtowork and that he hadnot received arecall letter.La Macchia told J.Masicthat the Unionhad filed agrievance for fiveindividualswhose recallrightshad expired.The presidentstated that since Gilles-pie had been called back and laidoff twice,and thesefive otherindividuals had the same starting date as Gil-lespie, itwasthe Union's opinion that thesefive peopleshould receive an additional2-year recall right.J.Masic describedtheirfurther conversation as fol-lows:A. Well, atthat point I had told him that in thecontract it states that any employee.who is inactivefrom work for a period of 2 yearsin succession,other than being on Workers'Compensation disabil-ity,will lose his or her recall rights. At that point,Mr. LaMacchia said that besides that,we have an-other employee,Frank Gruarin,who has 2 weeksmore seniority than Paul Gillespie.We're consider-ing filing a grievance on his behalf.We put thegrievance in under preferred consideration and hesaidthe companylet us win.Q. Okay,is there anything else that was said?A. At that point, I asked him if he could file-sincewe were members in good standing, if hecould file a grievance on our behalf and he refusedto filethe grievance and he stated that he couldn'tfile a grievance for the five individuals and it wouldbe crazy for him to, you know, file a grievance forus.He told me that they went under a preferredconsideration clause in the contract,to call up Mr.O'Neal and blame him and if I didn't like hisanswer that I could take the other avenue that I hadtaken before.Q. I see.Now, do you recall him saying anythingelse?A. Theonly-the other thing I do remember, be-cause it was really in my mind was at the pointwhen I-after I expressed that we were members ingood standing,he raised his voice and he said,you're not members in good standing. You havenever paid any Union dues, and as a matter of fact,you've taken money from the Union.Q. I see. Okay.Do you recall anything else thatwas said in that conversation?A. I believe that's all that there was to the con-versation.Bernardone described the conversation of J. Masic andLa Macchia as "quick and long," and in large measurehe corroborated the testimony of J. Masic.When askedon cross-examination if La Macchia ever said that Mr.O'Neal let the Union win the grievance,Bernardone re-plied,"Idon't recall." Respondent Union in its briefmakes much of the fact that Bernardone in his descrip-tion of this conversation omitted any mention of LaMacchia's stating that M-H-M-B & H were "not mem-bers in good standing,"that "they had never paid anyunion dues,"and that "as a matter of fact,you've takenmoney fromthe Union."Since La Macchia did not testify, and thus J. Masic'stestimony is uncontradictedby LaMacchia or anyoneelse, I credit J. Masic's testimony regarding this conver-sation.I do not find that Bernardone's lack of recollec-tion overcomes J. Masic's clear testimony as to La Mac-chia's statement.Bernardone also testified about a second telephoneconversation he had that day as follows:A. On July 9th,about 5 o'clock,approximately4:00 or 5:00 in the afternoon,Mr. O'Neal called meprior to one of my phone calls the day before and 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe told me that he made a big mistake as far as ourrecall list.He said that he knew that we shouldhave gotcalled back before those fiveindividualsbut because he had grievance that the company puton their behalf,he felt he didn'twant to fight i[t]so-and he felt that those people should have gotcalled back under the preferred consideration. Andhe also said that it's a very confusing matter, youknow,and he said he would makeitup to us bycalling us back very soon.According to O'Neal, he thoughtthat Bernardone hadcalled him two times, once in late June and the other inearly July.In the first conversation,Bernardone askedwhere he was on the list,and when was he going to gethis letter of recall.O'Neal told him that he had a prob-lem with the list and that a mistake had been made, andhe was not sure what he was going to do.In the secondconversationO'Neal toldBernardone not to lose hope,thattheCompany had fine reportsabout him andwanted to get him back as soon as possible.O'Nealdenied that he told Bernardone that he recalled H-B-M-K&G in preferencetoM-M-B&H because he did notwant to fighta grievancewith the Union.O'Neal wasa forthright,candid, sincere witness whoanswered questions withoutpartialityor emotion, and Icredit his versionof theconversation. I also find ithighly improbablethatO'Nealwould haveconfidedsuch a decision to a person who had previouslyreceiveda large sumof money from the Companyas the result ofthe filingof unfairlabor practices.The record is alsoclear thatthroughoutthis caseO'Neal did notbelievethat anyoneshould be broughtback towork under theslogan of preferredconsideration.J.Masic calledO'Neal the nextday and introducedhimself.He asked the labor relations supervisor to ex-plain how fiveindividuals,whose recallrights had ex-pired,had beencalled back to work.He then explainedto O'Neal thatLa Macchia had told himto call O'Nealand blame the labor relations supervisor.J.Masic de-scribed therest of the conversation:He interjected and said, I'm sick andtired of theUnion dumping these things on me.He went on toexplain that the employees were called back under agrievance that wasput in by theUnion under pre-ferredconsideration.Since Mr. Gillespie had gottencalled back to work and the five individuals whowere recalled had the same starting dates,that to befair, they wouldcall these individualsback.He saidmistakes were made in the past whenMr. Karcherwas on and in orderto rectifythe mistakes, they letthe Union win.J.Masic further testified that O'Neal told him that theUnion was considering filing a grievance on behalf ofGruarin because he had 2 weeks'more seniority thanGillespie.J.Masic also testified that at the end of theconversation,O'Neal asked him what he would do if hewere in O'Neal's place.J.Masic relied that he wouldhave called M-M-B&H back to work,and used "pre-ferred consideration"22 inorder to call back Gruarin. Tothis,O'Neal replied, "Gee, that's one option I could haveused."O'Neal recalled his conversation with J. Masic, andadmitted that the told him that mistakes had been made,which he had explained in detail. He also informed J.Manic that the Company's position as to the meaning ofsection 6 of article III was contrary to that of the Union,and that he had never referred to it as a preferred con-sideration clause. O'Neal thought that J. Masic had saidthatH-B-M-K&G should be given preferred consider-ation after the recall list had been exhausted.WhileO'Neal denied saying, "Gee, that's one option I couldhave used," he admitted that he may have said that anoption, or that would have been an option, or it is anoption.When asked point blank if at any time in thatconversation he had stated that he had let the Union winthe grievance, O'Neal replied, "Never." As previouslystated, I found O'Neal to be a very credible witness andI credit his testimony that he did not tell J. Masic thatthe Company let the Union win the grievance. It is alsoagainst all probabilities that the supervisor of labor rela-tionswould have confided such a decision to a personwho had previously and successfully filed unfair laborpractices against his employer, causing it to pay out sub-stantial sums of money.As previously set forth, charges were filed by J. Masicwith the Board on 14 July. Shortly thereafter, O'Neallearned that three of the five employees to whom recallletters had been sent, Helminiak, Kirsch, and Gruarin,had declined to return to work. O'Neal then had threejobs to fill, and he informed the Union that the next per-sons to be recalled were M-H-M-B&H. Rizzo then ad-vised O'Neal that he had better check D. Shank's recallrights.23O'Neal secured Shank's telephoned numberfrom his brother, an employee of Occidental, and calledhim, offering him the right of recall. Shank declined toaccept the offer.Late in July, O'Neal was faced with the problem of re-calling three of the four employees of the M-M-B&Hgroup as they all had the same layoff date of 1 April1985.O'Neal called the union officers to come to hisoffice, and then informed them that the Company hadthree jobs, and four eligible employees and was, there-fore, going to hold a lottery. The Union, consistent withitspast practice, asked that all four employees be re-22When asked to define this term,J.Masic replied:"Preferred consid-eration is consideration given to any employee, male or female, who haslost his or her recall rights and is put on a list." J.Masic believed that theparties'collective-bargaining agreement provided for such a list. Howev-er, no such list is set forth in that agreement nor was any such list pro-duced at the hearing.The first paragraph of sec.6 of art.III relied on byJ.Masic merely stated that-Preferred consideration will be given to seniority in case of reduc-tion in force from a shop or department and subsequent reemploy-ment provided ability and other qualifications are relatively equal.These two words as used in the contract carried no technical indus-trialmeaning,but only their ordinary meaning.23 Shank's name was the last name on the list of laid-off employees(G.C. Exh. 3), but showed no date of layoff. He had previously been abargaining unit employee, then promoted out of the unit to the mainte-nance department.When he was laid off for an unknown period of time,he still had 1 year and I month of seniority for the purpose of recall inthe bargaining unit. OCCIDENTAL CHEMICAL CORP.635called, -but. this proposed solution was declined by theCompany.Each name of M-M-B&H was written on aseparate piece of paper,and then all four names wereplaced in a hat.An independent person pulled the win-ning names in the order of J.Masic, L. Masic, and Ber-nardone.On 29 July,the Company sent letters of recallto J. Masic,L.Masic, and Bernardone,requesting thateach take the usual physical examination and report forwork on 11 August.As Bernardone testified,he returnedtowork on that date,and approximately 1 week laterpaid his dues to the Union,and has been a member ofthe Union since that date.On 30 July, the Company, by O'Neal, and the Union,by Rizzo, signed a formal"Grievance Settlement"relat-ing to Helminiak,Baird,Moore, and Kirsch as follows:Grievance number 975, 980 & 981The Companymaintainsthat the recall rights ofthe grievantswere not violated.However, theCompany does agree that an error was made in re-calling the employees.Therefore,the company willput the following remedy in place.1.The, four (4) affected employees(Helminiak,Baird,Moore,&Kirsch)will be recalled immediate-ly.2.All of theabove named employees will main-tain their position on seniority ranking.3.Neither the Company nor the Union removesits contentions as to the merits of these grievances.4.This settlement is without practice or prece-dent relative to any future grievances.When O'Neal was asked why the Company sent outrecall letters on 3 July to Helminiak,Baird,Moore, andKirsch,when the settlement of the grievance was notmade until 30 July, O'Neal replied:A. The-once I decidedas towhat the rightthing to do in terms of resolving the issues,I startedmoving ahead.The time lag from theactual signingof the grievance was that it took the Union time toget their document down to their lawyer and thenreview it and then come back and then modify itand it took me a while probably to change it andthensign it.On 15 September,House, the loser of the July 1986lottery,was notified by letter that the Company was re-callinghim.Rizzo testified credibly that the Unionplayed a part in House's recall.When the Union learnedthat the Companywas using some outside contractors inthe housekeeping department,itwas the Union's positionthat House was entitled to be recalled.Rizzo had deliv-ered the grievance to the labor relations office, which as-serted that House should be recalled.O'Neal read thegrievance,then advised Rizzo that House had alreadybeen recalled,thus, resolving the grievance.IV. ANALYSIS AND CONCLUSIONSA. As tothe Union'sLiabilityThe complaint alleges that the RespondentUnion vio-lated Section8(b)(2) of the Act by filinga grievancewith the Respondent Employer in which it requestedthat the Employer recall five employees, Helminiak,Baird,Moore, Kirsch,and Gruarin(H-B-M-K&G), whono longer possessed recall rights as provided for in thecollective-bargaining agreement,instead of recalling J.Masic,L.Masic,Bernardone,and House(M-M-B&H),who had recall rights.The complaints also alleges thatthe Respondent Union violated Section 8(b)(1)(A) by re-fusing to process grievances on behalf of M-M-B&H re-lating to Respondent Employer's failure to recall themfrom layoff because they were not members in goodstanding in the Respondent Union.The basic law applicable to the facts of this case, as setforth by Administrative Law Judge Michael O. Miller inService Employees Local 579(BeverlyManor ConvalescentCenter),229 NLRB 692, 695 (1977), is as follows:It is well settled that a Union which enjoys thestatus of exclusive collective-bargaining representa-tive has an obligation to represent employees fairly,ingood faith,and without discrimination againstany of them on the basis of arbitrary,irrelevant, orinvidious distinctions.Vaca et al.v.Sipes,386 U.S.171 (1967);Miranda Fuel Company, Inc.,140 NLRB181 (1962).A union breaches this duty when it arbi-trarily ignores a meritorious grievance or processesit in a perfunctory fashion.Vaca v. Sipes,supra, at191, 194;Hines v. Anchor Motor Freight, Inc., 424U.S. 554 (1976);Teamsters and Chauffeurs LocalUnion No 729 (Penntruck Co., Inc.),189 NLRB 696,702 (1971).Correspondingly,so long as it exercisesits discretion in good faith and with honesty of pur-pose,a collective-bargaining representative is en-dowed with a wide range of reasonableness in theperformance of its duties for the unit it represents.Mere negligence,poor judgment,or ineptitude ingrievance handling are insufficient to establish abreach of the duty of fair representation.FordMotor Company v. Huffman,345 U.S. 330 (1953);King Soopers Inc.,222 NLRB 1011 (1976);TruckDrivers,Oil Drivers and FillingStation andPlatformWorkers; Local No. 705 (Associated Transport, Inc),209 NLRB 292, 304 (1974);Maxam Dayton, Inc.,142 NLRB 396, 418 (1963). There comes a point,however, when a Union's action or its failure totake action is so unreasonable as to be arbitrary andthus contrary to its fiduciary obligations.Allen I.Griffinv.InternationalUnion,United Automobile,Aerospace and Agricultural ImplementWorkers ofAmerica, UAW,469 F.2d 181 (C.A. 4, 1972);UnitedSteelworkers of America, Local 8093, AFL-CIO (Ken-necott Copper Corporation, Ray Miner Division),225NLRB 802 (1976);King Soopers,supra;GeneralTruck DriversWarehousemen,Helpers and Automo-tiveEmployees Local 315 (Rhodes & Jamieson Ltd.),217 NLRB 616 (1975).The central question then is whether the Union, byfiling grievances on behalf of union members, coercedtheEmployer into recalling H-B-M-K&G over M-M-B&H and refused to file grievances on behalf of M-M-B&H because,as the General Counsel contends, it was 636DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDbiased'in favor of its union members and because it wasresentful of the unfair labor practice charges filed againstitby J.Masic, and the resulting substantial cash penaltyit incurredfrom theresulting settlement.The RespondentUnion arguesthat the General Coun-sel has totally failedto prove that the Union's filing ofgrievanceson behalf of H-B-M-K&G,as well as its refus-al to file grievanceson behalf ofM-M-B&H,was moti-vated bya desire to encourage union membership, or byM-M-B&H's perceived status as nonmembers,since therewas no animus onthe part of the Union.I conclude thatRespondentUnion's filing of grievances on behalf of itsmembers H-M-B-K&G,and its refusal to file grievancesforM-H-M-B&H,was arbitrary and unreasonable and inviolationof the Act.When the Unionentered intothe collective-bargainingagreementwith the Company on 1 October1984, itthereafterowed a dutyof fairrepresentation to all theemployeescovered bythat agreement,not just to all theemployees excluding J.Masic,L.Masic,Bernardone,and House.As the Union well knew,when the Boardsettlement was consumated, M-M-B&H were awarded 2years'recall rights from 1 April1984 and were to betreated asany otherunion member.However, by its sub-sequent actions, the Unionclearly manifested that it didnot believe that it had any duty to representthose fourhousekeeping employees in a fair and unbiased manner,with thesame degree of care and consideration as it ex-tended to other employees in the bargaining unit.The unionofficersadmittedly did not believe that M-H-M-B&H were members of the bargaining unit in 1983and 1984 asitsofficers took the position that they were"outside contractors"and not employees.This stigma re-mained with them thereafter. Justprior to their Decem-ber 1984, layoff.Bernardone was rebuffed by PresidentLa Macchia when heand L.Masic went to the unionoffice tosecure proofthat theywere notscabs.Thepresident advised Bernardoneand L.Masicthat theyshould try tounderstand his position,thatitdid notmake sense that M-M-B&H were working while unionmembers wereon layoff,that thesefour should be laidoff and the laid-off union membersbe called to work,following which M-M-B&H could be hired when therewas work.Following thelayoff of the 75 unitemployees in Janu-ary 1984,there was much resentment expressed to theunion officersby rank-and-file employees that M-M-B&Hwere still working while union members wereon layoff.Shopstewards Klingensmithand Chris Tremble on sev-eral occasions referredto these fouremployeeswith themost degrading term known to union workers, as"scabs,"E4 andwanted to know whatthe unionofficerswere going to do about them.PresidentLa Macchia's continuedhostility toM-M-B&H was again shown in September 1985 when Bernar-done telephoned the unionoffice to try to find out how84 Scab: (a) mean contemptible person, (b) (1) one who refuses to joina union, (2) a member of a union who refuses to strike or returns before astrike has ended,(3) a worker who accepts employment or replaces aunion worker during a strike, (4) one who works for lower wages than orunder conditions contrary to those prescribed by a union,rat.Webster'sThird NewInternational Dictionary(1981)many names were on the recall list ahead of their names.When the president refused to tell Bernardone-the nameson the list,he scornfully told him to call the LaborBoard,because that is what he had done before.By thiscomment the president clearly revealed the union hostili-ty towards them.Rizzo showed his animosity by his off-hand advice to La Macchia to tell Bernardone that therewere 30 to 40 people on layoff, without any checking ofthe Union's records so as to give a fair answer to Bernar-done's perfectly proper question.Finally, the smoking gun that shows conclusively thatLa Macchia had personal animosity to M-M-B&H washis angry retort to J. Masic during their telephone con-versationof 9 July.J.Masic's request that the Union filea grievance for M-M-B&H was summarily and scornfullydismissedby LaMacchia for the reason that the Unionhad already filed grievances for H-B-M-K&G, and itwould be"crazy"for the Union to file grievances for M-M-B&H. J.Masic's remark that M-M-B&H were mem-bers in good standing incited the union president tostrongly deny that they were,saying,"You have neverpaid any Union dues, and as a matter of fact,you'vetakenmoney from the Union."By this statement LaMacchia clearly showed that he deemed M-M-B&H tostillbe outside contractors and not union members, andthat he put the contractual rights of union members H-B-M-K&G ahead of those of nonunion members by refus-ing to file grievances on their behalf.Additionally, La Macchia's statement that M-M-B&Hhad taken money from the Union was a clear manifesta-tion that he well remembered that the Union had beenrequired to pay a large sum of money to each of the fourpersons who now wanted the Union to file a grievancefor them.The context of his statement showed that henot only remembered that the Union had paid over tothem a total of $10,000,but also that he bitterly resentedhaving to do so.Certainly the filing of grievances onbehalf of acknowledgedunion members,while refusingto file grievances on behalf of persons considered by theUnion to benonmembers,would encourage union mem-bership.Respondent Union in its brief,as it did in the hearing,contends that the Union relied on, and had a right torely on,the second paragraph of section 6 of article11125 for its filing of grievances for H-B-M-K&G. Whatthis paragraph means was never adequately explained atthe hearing and aside from the fact that there is no reem-ployment list, it is obviously ambiguous on its face, andtoo slim a reed to be relied on by the Union.However, the contract clause relied on by M-M-B&Hiscrystal clear and unambiguously states that a personwill lose his seniority if "He has performed no activework at the plant for two(2) years unless due to contin-uous Workman'sCompensation disability."H-B-M-K&Gadmittedly had not performed any work at Occidental'splant for well over 2 years and therefore had lost theirright of recall under this unambiguous contractual clause.The union officers were well aware of this 2-year loss of85 Employees laid off from the plant due to reduction in force willretain their original position on the reemployment list regardless of dateof layoff. OCCIDENTAL CHEMICAL CORP.637seniority clause, yet they chose to totally ignore it whenthey filedgrievances for its union members and whenthey refused to file grievances on behalf of M-M-B&H.Accordingly, I find that by filing grievances on behalfof Helminiak,Baird,Moore,and Kirsch,and demandingtheir recall,and by refusing to process grievances onbehalf of J. Masic,L.Masic, Bernardone,and House,Respondent Union has breached its duty of fair represe-tation and has violated Section 8(b)(1)(A) and (2) of theAct.Barton Brands Ltd.,228 NLRB 889 (1977);Team-stersLocal 980 (Auburn Constructors),268NLRB 894(1984).B.As to theEmployer's LiabilityWe turn now to the allegation in the complaint andthe contention by the General Counsel that the Respond-ent Employer violated Section 8(a)(1) and (3) of the Actwhen it acquiesced to the grievances filed by the Re-spondent Union,and recalled Helminiak,Baird,Moore,Kirsch,and Gruarin(H-B-M-K&G).The Respondent Employer argues in its brief that inJune 1986 it was faced by a dilemma as to which em-ployees had recall rights, with the Union contending thatH-B-M-K&G should be recalled, by reason of article III,section 6,paragraph2 of thebargaining agreement, andM-M-B&H contendingthat they should be recalled byreason of the same article,section 3(a)(3) thereof. TheEmployer further argues that the dilemma it faced wascaused by a "bonafide and mutual mistake"made in July1985, when it conducted a lottery so as to recall a singleemployee.As the Company learned later, and nowadmits, the lottery was a mistake and should never havebeen held since laid-off employee Gruarin actually hadseniority over Helminiak,Baird,Moore, and Gillespie.Gruarin should have been recalled, rather than Gillespie,the winner of the tainted lottery. Had Gillespie not beenrecalled there could have been no subsequent claim bytheUnion that Helminiak, Baird,Moore,and Kirsch,having the same seniority date as Gillespie,had recallrights in 1986 because of Gillespie's employment in 1985.Also, as part of the dilemma, the Company, in late June,was faced with the status of Kirsch, who had, in error,been excluded from the 1985 lottery, the lottery whichshould not have been held in the first place.To resolve this dilemma the Company recalled Hel-miniak,Baird,Moore, Kirsch, and Gruarin. However,the Companyarguesitdid not violate the Act, becauseits solution of the conflict was motivated solely by aneffort to fairly adjust an honest mistake, and therefore itssolutionwas not discriminatory, invidious, arbitrary, orcapricious.In making my findings here,it is well established thatan employer violates Section 8(a)(3) and (1) if it know-ingly acquiesces in the union's action,or participates inwhat it knows is an unfair labor practice on the union'spart.Fruin-Colnon Corp.,227 NLRB 59 (1976);GeneralMotors Corp.,272 NLRB 705 (1984), enfd. sub nom.UAW Local 594 v. NLRB,776 F.2d 1310 (6th Cir. 1985).Ifind that the preponderance of evidence in thisrecord establishes that Respondent Employer yielded tothe pressure of Respondent Union's officers and recalledunionmembers Helminiak,Baird,Moore,and Kirschunder circumstances where the Employer well knewthat,under the terms of the parties'bargaining agree-ment, they had lost their recall rights. I further find thatthe Company did not recall J. Masic, L. Masic, Bernar-done,and House in this instance because of the sameunion pressure.Itmust be remembered that from the first time thatO'Neal talked to the union officials about what were therecall rights of Helminiak, Baird,Moore, Kirsch, andGruarin, to the last time, it was O'Neal's firm positionthat H-B-M-K&G had lost their rights of recall as of 24January 1986 because they had not worked in the 2-yearperiod prior to that date. O'Neal told this to La Macchiaand Rizzo in January and February; he told this to Ber-nardone in February,as well as to Baird when he calledfor information.In early June,Bernardone and L. Masicwere told by the personnel department that they werenext on the recall list and could expect an early return towork. Finally, in mid-June following Gillespie's recall,when he needed four additional workers, O'Neal in-formed the union officers that J. Masic, L. Masic, Ber-nardone, and Housewould be recalledbecause Helmin-iak,Baird,Moore, Kirsch, and Gruarin had lost theirrecall rights by the passage of time. This position ofO'Neal was further reinforced by Karcher, when O'Nealtelephoned the former supervisor of labor relations andKarcher emphatically agreed that Helminiak, Baird,Moore, Kirsch, and Gruarin had lost their recall rights.However, a few days later on 26 June, O'Neal re-ceived a grievance from the Union on behalf of Mooreand, on 1 July, received grievances on behalf of Bairdand Helminiak. Within a day or two of receiving theseadditional grievances from the Union, O'Neal abruptlyand completley abandoned his position as to the recallrights of J. Masic, L. Magic, Bernardone,and House, andyielded to the position of the Union. As O'Neal testified,he never, at any time, agreed with the legal basis of theUnion's position. Yet, on 3 July, he sent letters to Moore,Baird,Helminiak, and Kirsch informing them that theywere being recalled to work.The parties' collective-bargaining agreement containeda broad grievance and arbitration procedure that plainlywould have covered this dispute between the Companyand the Union.26 But theCompany at no time ever con-sidered taking the grievances to arbitration. Rather, itquickly bent to the position of the Union and, as O'Nealadmitted,gave it everything it wanted in the grievances.Some equity can be seen in O'Neal's positionthtGil-lespie be allowed to continue to work, and GeneralCounsel, in his brief, states that he has no problem withthis.On an equitable basis, I can also see O'Neal's posi-tion that Gruarin should have been recalled as he hadbeen most improperly treated in not having been recalledin July 1985, before the holding of any lottery. However,I can find no equity,fairness,or logic in any degree inthe recalling of Helminiak,Baird,Moore,or Kirsch. TheCompany'sreasoningwouldreward Helminiak,Baird,8e Sec. I of Art. XV provides-A differenceof opinion involving theway in whichthe provisionsof this agreement have been applied to a particular case will consti-tute a problemfor adjustmentunder thisArticle XV. 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDandMoore because they lost in a lottery that shouldnever have been held; that Kirsch should be rewarded-because he was, in error, not allowed to participate in animproper lottery.Ido not find that the General Counsel produced spe-cific evidence that the Respondent Employer acted withdiscriminatory intent.However, I do find that the dis-criminatory intent of the Employer may be inferred fromthe natural and forseeable consequences of the Union'sconduct. J.Masic,L.Masic, Bernardone, and Housewere told in early June by O'Neal that they were to berecalled.Yet shortly thereafter, they learned that five'other employees, members of the Union, whose recallrights have long since terminated, had been recalled intheir place. The natural and forseeable consequence oftheUnion's successful action was certainly to convinceM-M-B&H of the wisdom of joining the Union, as theUnion had amply demonstrated its power to cause theCompany to reverse its previously strongly held positionAs the Board held inMiranda Fuel Co.,140 NLRB 181,188 (1962).The right to hire and fire and to control tenure ofemployment is an employer's alone, and where anemployer does delegate or surrender hiring andfiring and related authority to a labor organization,the employer is responsible so far as this act is con-cerned, for the unlawful manner in which the Unionexercises the delegation.Accordingly, I, find-and conclude that by yielding tothe' pressure of the grievances filed by the Union ad re-calling Helminiak, "Baird, Moore, and Kirsch instead of J.Masic,L.Masic,Bernardone, and House, OccidentalChemical Corporation discriminated against said employ-ees regarding terms and conditions of their employment,thereby encouraging membership in the Union, in viola-tion of Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.Occidental Chemical Corporationisanemployerengaged incommerce within the meaning of Section 2(6)and (7) of the Act.2.Niagara Hooker Employees' Union is a labor orga-nizationwithin the meaning of Section 2(5) of the Act.3.At all times material, the Union has been the exclu-sive collective-bargainingrepresentative of the employ-ees involved herein.4.By engaging in the conduct describedin sections IIIand IV above, the Respondents have engaged in and areengagingin unfair labor practices within the meaning ofSection 8(b)(1)(A) and (2) and Section 8(a)(3) and (1) ofthe Act.their propertime,I shall recommend that- Respondents,jointly and severally, make J. Masic, L. Masic,i Bernar-done, and House whole for any loss, ofearnings, andother benefits, suffered as a result of the discriminationagainst them by payment to them of a sum of moneyequal to that which they normally would have earned aswages, from the dates of David Baird's and RichardMoore's recall until their actual return to work, less anynet interimearnings.All backpay provided shall be com-puted with interest on a quarterly basis in the manner de-scribed by the Board in F.W. WoolworthCo., 90 NLRB289 (1950), plus interest as computed inFlorida SteelCorp.,231NLRB 651 (1977) See generallyIsisPlumb-ing, 138 NLRB 716 (1962). 1 also recommend that the se-niority dates of J.Masic,L.Masic, Bernardone, andHouse be advanced ahead of the seniority dates of Bairdand Moore and be so listed in all pertinent records of theRespondent Company and Union.On these findings of fact and conclusions of law, andon the entire record,I issuethe following recommend-,ed27ORDERA. The Respondent Union, Niagara Hooker Employ-ees'Union, Niagara Falls, New York, its officers, agents,and representatives, shall1Cease and desist from(a) Filing grievances to cause the Respondent Employ-er to discriminate against the recall rights of John Masic,Louis Masic, Mario Bernardone, and Derek House.(b) Refusing and failing to process grievances for JohnMasic,LouisMasic,Mario Bernardone, and DerekHouse in a fair and impartial manner.(c) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act(a) Jointly and severally, with the Respondent Em-ployer,make John Masic, Louis Masic, Mario Bernar-done, and Derek House whole for wages not paid tothem as a result of the conduct set forth herein, and inthemanner provided for in the remedy section of thisdecision.(b)Advance the seniority dates of John Masic, LouisMasic, Mario Bernardone, and Derek House ahead of theseniority dates of David Baird and Richard Moore on..any pertinent union records.,(c) Post at its main hall or office and its meeting.placesformembers copies of the attached notice marked "Ap-pendix A."28 Copies of the notice, on forms provided byTHE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I shall recommend that theycease and desist and take certain affirmative action de-signed to effectuate the policies of the ActThe Union having unlawfully caused the RespondentEmployer to refuse to recall John Masic, Louis Masic,Mario Bernardone, and Derek House back to work at27 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses28 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " OCCIDENTAL CHEMICAL CORP639the Regional Director for Region 3, after being signedby the Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent Union has taken to comply.[Recommended Order relating to Occidental ChemicalCorporation omitted from publication.]